DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer et al. (US20130088106, “Bitzer”) in view of Muakami et al. (US20020050385, “Muakami”) and Hashizawa et al. (US20020134565, “Hashizawa”).
Re claim 1, Bitzer discloses an electric drive comprising an electric connection 1 (figs 9-14), 
a housing 70 (figs 9-14, [0043]) having a housing interior (figs 9-14) and 
a drive device arranged in the housing interior (figs 5 & 9-12, [0031] & [0042], note: using embodiment of figs 9-14, which is similar to figs 2-8-see [0042], drive device motor), 
wherein the electric connection 1 has at least one electric line 80 (figs 9-14, [0031] & [0044]) contacting the drive device (fig 5, [0040]), wherein a housing opening 72 (figs 11-12 & 14, [0043]-[0044]) for the passage of the electric line 80 is formed on the housing 70 (figs 11-12 & 14) and a seal 40 (figs 11-14, [0042]) is arranged in a region of the housing opening 72 (figs 11-14, [0046]), wherein the electric line 80 has a first section (figs 14 & below) and a second section (figs 14 & below), wherein the first section has a conductor and a sheath (figs 14 & below, as understood from fig) enclosing the conductor (figs 14 & below), and the second section forms an exposed conductor (figs 14 & below) and the electric connection 1 is fluid-tight with respect to the housing interior (figs 9-14, [0042]).

    PNG
    media_image1.png
    343
    491
    media_image1.png
    Greyscale

Bitzer discloses claim 1 except for the electric connection has a sleeve-like element in which the second section is at least partially arranged, characterized in that the sleeve-like element is connected to the second section in a fluid-tight fashion and the seal bears at least partially on the sleeve-like element and the electric connection is fluid-tight with respect to the housing interior in a region of the sleeve-like element in a direction of its extent of the sleeve-like element.
Muakami discloses the electric connection has a sleeve-like element 11, 27 (figs 1-2 & 9-10) in which the second section is at least partially arranged (figs 1-2 & 9-10, 2nd section similar to Muakami), characterized in that the sleeve-like element 11, 27 is connected to the second section in a fluid-tight fashion (figs 2 & 9, [0029]-[0031] & [0040]-[0043]) and the electric connection is fluid-tight in a region of the sleeve-like element 11, 27 in a direction of its extent of the sleeve-like element 11, 27 (figs 2 & 9, [0029]-[0031] & [0040]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric connection of Bitzer to have a sleeve-like element in which the second section is at least partially arranged, characterized in that the sleeve-like element is connected to the second section in a fluid-tight fashion and the electric connection is fluid-tight in a region of the sleeve-like element in a direction of its extent of the sleeve-like element, as disclose by Muakami, in order to prevent air and water from reaching the conductor and provide a female connection for different connector configurations, as disclosed by Muakami ([0027], [0029]-[0031] & [0040]-[0043]). 
It is pointed out that Bitzer in view of Muakami disclose the electric connection is fluid-tight with respect to the housing interior in a region of the sleeve-like element in a direction of its extent of the sleeve-like element, since Bitzer discloses the electric connection 1 is fluid tight with respect to the housing interior (figs 9-14); and Muakami discloses the region of the sleeve-like element 11, 27 is fluid tight in a direction of  the sleeve like element (figs 2 & 9, [0029]-[0031] & [0040]-[0043]).
Bitzer in view of Muakami disclose claim 1 except for the seal bears at least partially on the sleeve-like element.
Hashizawa discloses the electric connection has the seal 21 that bears at least partially on a junction of a metal terminal 13 and the electric line 10 (fig 2, [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the seal and sleeve-like element of Bitzer in view of Muakami so the seal bears at least partially on the sleeve-like element, as disclosed by Hashizawa for a seal and terminal/electric line junction, in order to provide a seal around the terminal electric line junction, as demonstrated by Hashizawa (fig 2, [0039]).
Re claim 2, Bitzer in view of Muakami and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element forms an element which is open on one side and the conductor has a plurality of strands, wherein the strands are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent.
Muakami further discloses the sleeve-like element 11, 27 forms an element which is open on one side (figs 2, 5 & 9-10) and the conductor 18 has a plurality of strands (figs 2-4 & 9-10, [0030]), wherein the strands are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent (figs 2-4, [0029]-[0031] & [0040]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element and conductor of Bitzer in view of Muakami and Hashizawa so the sleeve-like element forms an element which is open on one side and the conductor has a plurality of strands, wherein the strands are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent, as disclose by Muakami, in order to prevent air and water from reaching the conductor and provide a female connection for different connector configurations, as disclosed by Muakami ([0027], [0029]-[0031] & [0040]-[0043]). 
Re claim 6, Bitzer in view of Muakami and Hashizawa disclose claim 1 as discussed above. Bitzer further discloses the seal 40 is a mat seal ([0042]).
Re claim 7, Bitzer in view of Muakami and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element is constructed from a metal.
Muakami further discloses the sleeve-like element 11, 27 is constructed from a metal ([0022] & [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element of Bitzer in view of Muakami and Hashizawa to be constructed from a metal, as disclosed by Muakami, in order to provide an electrical connection with the electric line, as taught by Muakami ([0029] & [0041]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer in view of Muakami and Hashizawa and in further view of Baldauf et al. (US20170069975, “Baldauf”).
Re claim 5, Bitzer in view of Muakami and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element is closed on one side and is welded at least partially to the second section of the electric line.
Baldauf discloses the sleeve-like element 20 is closed on one side (fig 1) and is welded at least partially to the second section of the electric line 10 (figs 1-3b, [0032], [0043] & [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element of Bitzer in view of Muakami and Hashizawa to be closed on one side and is welded at least partially to the second section of the electric line, as disclosed by Baldauf, in order to improve contact resistance and surface structure contact ([0032] & [0043]).
Re claim 8, Bitzer in view of Muakami and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element is constructed from copper, tin-plated copper, aluminum, stainless steel, or a combination thereof.
Baldauf discloses the sleeve-like element 20 is constructed from copper (fig 1, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element of Bitzer in view of Muakami and Hashizawa to be copper, as disclosed by Baldauf, in order to form the sleeve-like element from a good electrical conducting material, as is known in the art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer in view of Hentschel (DE102010044241, using machine translation, “Hentschel”) and Hashizawa.
Re claim 1, Bitzer discloses an electric drive comprising an electric connection 1 (figs 9-14), 
a housing 70 (figs 9-14, [0043]) having a housing interior (figs 9-14) and 
a drive device arranged in the housing interior (figs 5 & 9-12, [0031] & [0042], note: using embodiment of figs 9-14, which is similar to figs 2-8-see [0042], drive device motor), 
wherein the electric connection 1 has at least one electric line 80 (figs 9-14, [0031] & [0044]) contacting the drive device (fig 5, [0040]), wherein a housing opening 72 (figs 11-12 & 14, [0043]-[0044]) for the passage of the electric line 80 is formed on the housing 70 (figs 11-12 & 14) and a seal 40 (figs 11-14, [0042]) is arranged in a region of the housing opening 72 (figs 11-14, [0046]), wherein the electric line 80 has a first section (figs 14 & below) and a second section (figs 14 & below), wherein the first section has a conductor and a sheath (figs 14 & below, as understood from fig) enclosing the conductor (figs 14 & below), and the second section forms an exposed conductor (figs 14 & below) and the electric connection 1 is fluid-tight with respect to the housing interior (figs 9-14, [0042]).

    PNG
    media_image1.png
    343
    491
    media_image1.png
    Greyscale

Bitzer discloses claim 1 except for the electric connection has a sleeve-like element in which the second section is at least partially arranged, characterized in that the sleeve-like element is connected to the second section in a fluid-tight fashion and the seal bears at least partially on the sleeve-like element and the electric connection is fluid-tight with respect to the housing interior in a region of the sleeve-like element in a direction of its extent of the sleeve-like element.
Hentschel discloses the electric connection has a sleeve-like element 4 (fig 2, [0045) in which the second section is at least partially arranged (fig 2, 2nd section similar to Muakami), characterized in that the sleeve-like element 4 is connected to the second section in a fluid-tight fashion (fig 2, [0046]-[0047]) and the electric connection is fluid-tight in a region of the sleeve-like element 4 in a direction of its extent of the sleeve-like element 4 (fig 2, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric connection of Bitzer to have a sleeve-like element in which the second section is at least partially arranged, characterized in that the sleeve-like element is connected to the second section in a fluid-tight fashion and the electric connection is fluid-tight in a region of the sleeve-like element in a direction of its extent of the sleeve-like element, as disclose by Hentschel, in order to prevent moisture in the solder connection, as disclosed by Hentschel ([0047]). 
It is pointed out that Bitzer in view of Hentschel disclose the electric connection is fluid-tight with respect to the housing interior in a region of the sleeve-like element in a direction of its extent of the sleeve-like element, since Bitzer discloses the electric connection 1 is fluid tight with respect to the housing interior (figs 9-14); and Hentschel discloses the region of the sleeve-like element 4 is fluid tight in a direction of  the sleeve like element (fig 2, [0047]).
Bitzer in view of Hentschel disclose claim 1 except for the seal bears at least partially on the sleeve-like element.
Hashizawa discloses the electric connection has the seal 21 that bears at least partially on a junction of a metal terminal 13 and the electric line 10 (fig 2, [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the seal and sleeve-like element of Bitzer in view of Hentschel so the seal bears at least partially on the sleeve-like element, as disclosed by Hashizawa for a seal and terminal/electric line junction, in order to provide a seal around the terminal electric line junction, as demonstrated by Hashizawa (fig 2, [0039]).
Re claim 2, Bitzer in view of Hentschel and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element forms an element which is open on one side and the conductor has a plurality of strands, wherein the strands are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent.
Hentschel further discloses the sleeve-like element 4 forms an element which is open on one side (fig 2) and the conductor 6 has a plurality of strands 6b (fig 2, [0045]), wherein the strands 6b are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent (figs 2 & below, [0046]-[0047], 6b fluid-tight w/ each other as shown by soldered connection 18; longitudinal sealing section formed by 4 & 16-see [0047]).

    PNG
    media_image2.png
    320
    433
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element and conductor of Bitzer in view of Hentschel and Hashizawa so the sleeve-like element forms an element which is open on one side and the conductor has a plurality of strands, wherein the strands are configured to be fluid-tight with respect to one another in a longitudinal sealing section in the direction of extent, as disclose by Hentschel, in order to fix the strands to the sleeve-like element, as taught by Hentschel ([0046]).
Re claim 3, Bitzer in view of Hentschel and Hashizawa disclose claim 2 as discussed above. Bitzer is silent with respect to the strands and the sleeve-like element are configured in fluid-tight fashion and tin-plated by means of solder in the longitudinal sealing section.
Hentschel further discloses the strands 4b and the sleeve-like element 4 are configured in fluid-tight fashion (fig 2, [0046]-[0047], 6b fluid-tight w/ 4 as shown by soldered connection 18) and tin-plated by means of solder 18 in the longitudinal sealing section (figs 2 & above for claim 2, [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element and conductor of Bitzer in view of Hentschel and Hashizawa so the strands and the sleeve-like element are configured in fluid-tight fashion and tin-plated by means of solder in the longitudinal sealing section, as disclosed by Hentschel, in order to fix the strands to the sleeve-like element, as taught by Hentschel ([0046]).
Re claim 4, Bitzer in view of Hentschel and Hashizawa disclose claim 1 as discussed above. Bitzer is silent with respect to the sleeve-like element is a wire end ferrule. 
Hentschel further discloses the sleeve-like element 4 is a wire end ferrule (fig 2, [0036], 4 formed by tube with one end flattened to form 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve-like element of Bitzer in view of Hentschel and Hashizawa to be a wire end ferrule, as disclosed by Hentschel, in order to provide means for electrical connection, as disclosed by Hentschel ([0029]-[0037]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834